Case: 4:18-cr-00975-CDP-JMB Doc. #: 67 Filed: 05/10/19 Page: 1 of 2 PageID #: 319



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       Plaintiff,                            )
                                             )      CauseNo. 4:18-CR-975 RWS/JMB
v.                                           )
                                             )
Randy Hays                                   )
                                             )
       Defendant.                            )
                                             )

               DEFENDANT RANDY HAYS’ MOTION FOR SEVERANCE

       COMES NOW, Defendant Randy Hays (hereinafter “Defendant”), by and through

counsel, pursuant to Fed. R. Crim. P. 14(a) and for his Motion for Severance states as follows:

       1.      Count One of the Indictment in this cause alleges Defendant and Defendants

Dustin Boone and Christopher Myers, while acting under color of law, willfully deprived L.H. of

the right to be free from unreasonable seizure and free from unreasonable force in violation of 18

U.S.C. §242.

       2.      Count Two alleges Defendant, Boone and Myers conspired to hinder, delay, and

prevent communication to a law enforcement officer of the United States relating to the

commission of possible commission of a federal offense in violation of 18 U.S.C. §1512(k).

       3.      In support of these charges, the Government relies in part on voluminous text

messages of Defendant, Boone and Myers. While there are messages to and from Defendant and

Boone, Defendant did not participate in many other messages between Boone, Myers and other

individuals who were not indicted.
Case: 4:18-cr-00975-CDP-JMB Doc. #: 67 Filed: 05/10/19 Page: 2 of 2 PageID #: 320



        4.      These messages would not be relevant at an individual trial of the Defendant. If

remained joined, Defendant anticipates the Government will use all of these messages to paint a

broad negative picture of the Defendants as a whole.

        5.      The practical effect will be that the negative inferences from text messages that

Defendant had nothing to do with will spill over onto him. The risk of substantial prejudice from

this spillover effect is too high to be cured by a limiting instruction given by the trial court.

Consequently, Defendant’s opportunity to present an individual defense will be prejudiced to the

extent that he will be denied a fair trial.

        WHEREFORE, Defendant Randy Hays respectfully requests that the Court grant his

Motion for Severance and for any other relief the Court deems just and proper.



                                                        Respectfully submitted,

                                                        MILLIKAN WRIGHT, LLC


                                                        By:    /s/ Brian P. Millikan__________
                                                        Brian P. Millikan, #50900MO
                                                        12180 Old Big Bend Road
                                                        Kirkwood Missouri 63122
                                                        (314) 621-0622 (Telephone)
                                                        (866) 640-0289 (Telefacsimile)
                                                        bmillikan@millikanwright.com


                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of May, 2019, a copy of the foregoing
DEFENDANT RANDY HAYS’ MOTION FOR SEVERANCE was filed electronically with
the Clerk of the Court in the United States District Court, Eastern District of Missouri, Eastern
Division and to be served by the operation of the Court’s electronic filing system upon all
attorneys of record.
                                              _/s/ Brian P. Millikan____
